Citation Nr: 1421541	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO. 10-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1969 to July 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran and his wife testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2010.  A transcript of the hearing is associated with the claims file.

The Board remanded the issues on appeal for additional development in December 2010. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes that the Veteran has submitted additional relevant evidence to VA since the remand, and indeed since the most recent supplemental statement of the case (SSOC).  He has, however, waived initial Agency of Original Jurisdiction (AOJ) consideration of such.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of whether new and material evidence has been received sufficient to reopen a claim of service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss has not been shown to be etiologically related to service.

2.  Tinnitus has not been shown to be etiologically related to service.

3.  A bilateral foot disability has not been shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a bilateral foot disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify And Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A May 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

With respect to his claims for service connection for bilateral hearing loss and tinnitus, the Veteran was provided with a VA audiological examination in January 2011.  The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, administered the Maryland CNC test, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for bilateral hearing loss and tinnitus. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Concerning the Veteran's claim for service connection for a bilateral foot disability, VA's duty to provide an examination was not triggered.  While the Veteran does have a current diagnosis of bilateral foot disabilities, there is no evidence establishing an in-service event, injury, or disease.  The Veteran has stated that his foot pain began while in service and that he received treatment for his foot pain on numerous occasions, which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's wife also stated that she observed the Veteran experience foot pain while in service, which she is also competent to report.  Id.  However, these statements are inconsistent with other statements, made to doctors in the course of treatment, dating foot pain from 2000 to 2003, well after service.  Both allegations cannot be true.  There is no presumption of credibility for purposes of applying the duty to examine.  The Board concludes, in light of silent service treatment records and the medical records, that the foot problems had their onset many years after service.  There is therefore no reasonable possibility, however slight, of a nexus, and no examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At the Veteran's August 2010 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2012), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  Sensorineural hearing loss, as an organic disease of the nervous system, and arthritis are listed chronic diseases; the presumptive period is one year following separation from service.  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Bilateral Hearing Loss

The evidence of record establishes that the Veteran has a currently diagnosed hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Further, as a machinist's mate in service, he worked under conditions in the engine room which would have likely exposed him to excessive noise.  The sole question for the Board, then, is whether a nexus exists between the current disability and in-service noise exposure.

Initially, the Board notes that the Veteran does not contend, and the medical evidence of record fails to show, that hearing loss first manifested within the first post service year.  Hearing was grossly normal at separation (using the whispered voice test) and the Veteran and his wife report noticing hearing loss in 2000, at the earliest.  Presumptive service connection for hearing loss as a chronic disease is therefore not for application. 

The Veteran and his wife have opined that his in-service noise exposure is what caused his current bilateral hearing loss. While the Veteran and his wife are competent to testify to lay observable facts, such as the onset or persistence of symptoms, neither is competent to opine as to a causal relationship between his in-service noise exposure and his delayed onset bilateral hearing loss, as such a determination requires medical expertise. Jandreau, 492 F.3d at 1377. During his August 2010 testimony, the Veteran clearly indicated that he began to notice hearing loss when he was 52 years old (approximately the year 2000), which was 27 years after his separation from service. This was corroborated by his wife's testimony. He has not reported the immediate onset of hearing problems at the time of his noise exposure.

The Veteran was provided with a VA audiological examination in January 2011; an earlier December 2008 examination and later addenda were found to be inadequate. During the examination, the Veteran reported that he first noticed hearing difficulties approximately 5 years prior to the examination (roughly 2006). The examiner noted that the first recorded complaint of hearing loss occurred in May 2004, and that according to statements from the Institute of Medicine for the National Academies "a delay of many years in the onset of noise-induced hearing loss following earlier noise exposure is extremely unlikely." Based on this information, the VA examiner found that the Veteran's hearing loss was less likely than not related to his military service.

In April 2012, a private audiologist opined that the Veteran's hearing loss is consistent with acoustic trauma suffered during military service.  However, the rationale espoused does not demonstrate that the examiner considered any other source of noise exposure, and he did not address the fact of delayed onset.  No authority for his opinion is provided.

Therefore, the Board must ascribe greater weight to the VA opinion.  While the Veteran was exposed to noise in service, his hearing loss did not arise until many years, decades, after service, and after exposure to a variety of other acoustic traumas of varying degree.  The cited medical authority states that delayed onset hearing loss as alleged by the Veteran is unlikely.

The Board has considered whether the Veteran's competent lay statements may establish continuity of symptomatology under 38 C.F.R. § 3.303(b), thereby showing an alternative means of establishing service connection despite the negative medical evidence.  However, there is no competent and credible evidence of continuity.  The Veteran and his wife have consistently dated the onset of hearing loss from well after service.  The large gap in years between service and symptoms mitigates against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran has also submitted two internet articles concerning hearing loss.  While these articles detail an increase in the number of hearing loss claims being filed and that noise exposure during service, particularly aboard a ship, can result in significant hearing loss, the articles do not address whether delayed onset hearing loss is medically possible and do not establish the presence of a causal nexus between the Veteran's hearing loss and his active duty service in this particular case.  As such, they are not relevant to the issue at hand, and are given no probative weight.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for bilateral hearing loss is not warranted.

Tinnitus

Acoustic trauma in service as a machinist's mate is established.  Further, as the Veteran is competent to diagnose tinnitus, based on symptoms he may observe through his five senses as a layperson, a current disability is also established.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

Again, the question squarely before the Board regards a nexus between the two.

The Veteran and his wife have expressed their opinion that tinnitus is related to noise exposure in service.  However, they do not report that tinnitus began in service at the time of the noise exposure; they consistently report onset many years after service, in 2000 at the earliest.  They are not, therefore, reporting an observed cause and effect relationship; they are applying reasoning and drawing conclusions regarding a delayed onset of disability which does require specialized medical knowledge or training they simply do not possess.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), a nexus for tinnitus many years removed from the alleged causative injury falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Service treatment records reveal no complaints of or treatment for tinnitus, and the January 2011 VA examiner opined that tinnitus was at least as likely as not a symptom of the Veteran's hearing loss.  Given the relatively recent onset, and negative service records, he opined that tinnitus was not likely related to service.

An April 2012 private examiner's opinion, that tinnitus is consistent with acoustic trauma suffered during military service, is not entitled to great probative weight.  The rationale espoused does not demonstrate that the examiner considered any other source of noise exposure, and he did not address the fact of delayed onset.  No authority for his opinion is provided.

Therefore, the weight of the competent and credible evidence is against the claim.  There is no doubt to be resolved.  Service connection for tinnitus is not warranted.

Bilateral Foot Disability

The Veteran contends that current disabilities of his feet are caused by military service.  He describes various functional impairments of each extremity, and medical records show diagnoses of degenerative arthritis of the big toe and hallux valgus on the right, and status post plantar fascia release on the left.  Current disability is therefore established.

However, the competent and credible evidence of record indicates that it is less likely than not any disease or injury of one or both feet occurred in service, or that current disabilities are related to service.

The veteran and his wife reported at the August 2010 Board hearing that foot pain began in service, and was associated with marching in combat boots in basic training.  He stated that he did receive treatment for his feet in service, and continued to have minor problems since service, until symptoms were exacerbated in his 50's.

Service treatment records reveal no treatment for, complaints of, or diagnoses related to any foot problems.  The separation examination afforded the veteran in April 1973 found him to be in good physical health; the sole noted deficiency was color blindness.  

Post service records show no complaints of or treatment for foot problems until approximately 30 years after service.  Private medical records document that the Veteran sustained foot injuries at work which required surgery.  Treating doctors stated that the Veteran reported the onset of foot pain in August 2000, following his injury.  He did not report a history of injury in service, or any long-standing history of foot problems.  He was quite clear that problems with his feet began after his work injury.

Therefore, the Board must find that the testimony and statements of the Veteran and his wife regarding the onset of foot problems in service and over the years since service to be lacking credibility.  While they are competent to report symptoms they observe or experience as laypersons through their five senses, here those statements can be given no probative weight.  They are not supported by the contemporaneous service records, and are directly contradicted by multiple statements made to treating doctors over the last decade.  

Further, there are no medical opinions supporting the Veteran's claim.  No doctor or other care provider has opined that current foot problems are related to service; they relate them to the post-service injury, at best.  As the lay opinions have no probative value, and there are no medical opinions on the question, there is no evidence of nexus.  In the absence of evidence, there cannot be even equipoise, and there can be no resolution of doubt.  The Veteran still ultimately bears some burden of production.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  As there is no evidence to support any finding of a nexus between service and any current foot condition, entitlement to the benefit sought is not warranted.  38 C.F.R. § 3.303.

The Board has considered the possibility of presumptive service connection for the diagnosed arthritis of the right great toe.  However, as discussed above, there is no competent and credible evidence of any foot disability, to include arthritis, until at least 2000.  As this falls well outside the applicable presumptive period, no entitlement can be shown.  38 C.F.R. §§ 3.307, 3.309.  This applies as well to any theory of continuity of symptomatology under 38 C.F.R. § 3.303(b); there is no competent and credible evidence of symptoms between service and 2000.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a bilateral foot disability is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral foot disability is denied.


REMAND

When a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  An NOD is timely when it is filed within one year of the adverse decision.  38 C.F.R. § 20.302.  The RO denied the Veteran's petition to reopen his claim of service connection for a skin disability in a May 2009 rating decision.  The Veteran responded by submitting a notice of disagreement in September 2009, which did not include the issue of reopening the claim of service connection for a skin disability.  However, in a December 2009 statement, the Veteran stated he wished to submit argument in "rebuttal" of the denial of service connection for a skin disability.  The December 2009 constitutes a notice of disagreement with the May 2009 rating decision.

As a notice of disagreement has been filed, a remand is required for the issuance of a statement of the case and to provide the Veteran with an opportunity to perfect an appeal as to the issue of reopening his claim for service connection for a skin disability.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disability.

Advise the Veteran of the procedural requirements to continue an appeal of these issues.  If, and only if, the Veteran files a timely substantive appeal, the issues should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


